PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Raviv et al.
Application No. 16/241,010
Filed: January 7, 2019
For: Time Travel Source Code Debugger Incorporating Future Prediction

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed December 11, 2020 and supplemented on March 4, 2021 to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to reply in a timely manner to the Notice to File Corrected Application Papers (Notice), mailed July 20, 2020.The Notice set a period for reply of two (2) months from the mail date of the Notice.  Accordingly, the date of abandonment of this application is September 21, 2020. A Notice of Abandonment was mailed December 10, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment, (2) the petition fee of $2100; and (3) a proper statement of unintentional delay.  

This application is being referred to the Office of Data Management for further processing into a patent. 

Telephone inquiries concerning this decision should be directed to Felicia Jenkins at (571)272-0986. 


 
/ANDREA M SMITH/Andrea Smith
Lead Paralegal Specialist, Office of Petitions